DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the examiner notes numerous element numbers in the drawings that are not found in the specification.  None of the element numbers referenced in Figs. 5-15 can be found.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 10, 12, 13, 23, 30-33, 51 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  one way or the other whether the vacuum tube, comprising a flared end, does or does not extend below the electrode at any point.  The applicant does not show a view from a head-on perspective or directly from the side where one could definitively prove that such an arrangement is present.  Nor does there appear to be any discussion of this specific embodiment and the relation of the flared end to the electrode.  It is noted that the applicant in a previous response filed on April 2, 2019, had specifically relied upon Figs. 3 and 4 to show the exact opposite –that the side portions of the vacuum tube extend below the longitudinal axis of the electrode.  The present specification also discloses embodiments (see for example Figs. 5 and 6) containing a vacuum tube surrounding an electrode (i.e., an upper portion of the tube is above the electrode while a lower portion of the tube is below the electrode).  It is not clear, therefore, whether the flared embodiment’s tube is entirely above the electrode, or if the lower side portions of the flare are below the electrode, with the rest of the tube above the electrode.  The most that can be gleaned from Figs. 3 and 4 is that the proximal end of the tube is above the electrode, along with at least an upper section of the distal flare that aligns in elevation with the proximal section of the tube, but not necessarily the entire flared section (i.e., it is possible –but not established-- that the lowermost side portions of the flare extend below the electrode, depending on the extent of the flaring).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4, 5, 10, 12, 13, 23, 30-33, 51 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shvetson et al. in view of Yeh et al..
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 
Regarding claim 1, Shvetson discloses an electrosurgical device comprising:
an elongated hollow body 22 having an internal cavity 26, a front end 28, a rear end 29, an external surface 17, and an electrical conductor 27 arranged within said body, said hollow body configured to reversibly receive a portion of an electrode having a longitudinal axis at said front end of said body such that an electrical contact is made between said electrode and said electrical conductor (see par. 0005); said body configured and arranged such that an insulated portion of a received electrode is not surrounded by said hollow body (par. 0011); a first button arranged on a top external surface of said body for controlling a current flow through said electrical conductor at a 
Shvetson further discloses an RF sensor arranged on the top external surface of said body adjacent the vacuum tube inlet the RF sensor operable to detect RF energy from the electrode, wherein the RF sensor is electrically isolated from a power source of the electrode, and wherein the RF sensor is operably connected to a remote vacuum source controller configured to automatically activate the remote vacuum source in response to sensed RF energy from a cut or coagulate mode of the electrode (see par. 0045); and a vacuum outlet port arranged near said rear end; and wherein said outlet port, internal cavity, and vacuum inlet are in fluid communication with each other (par. 0005).  
Shvetson does not explicitly disclose that the inlet of the vacuum tube comprises a flared section at a distal end that extends above and along two sides of the electrode.  
Regarding claim 30, note the comments made above in the rejection of similar limitations. Button 18 is considered a first button for controlling current flow at a first level to the electrode and is arranged on the top of the external surface of the elongated hollow body. Sensor 77 (see Fig. 5) is an electrically isolated RFID sensor arranged on the top of the external surface of the body adjacent the vacuum tube inlet (in the same manner applicants’ Fig. 1 shows such an arrangement).
Regarding claim 23 and the use of a vacuum tube with a shape that has a larger cross section than the cross section of the rest of the vacuum tube, Shvetson is silent as to this feature.  Yeh, as discussed above, discloses a smoke evacuation apparatus useful in electrosurgical procedures, wherein a flared tube (i.e., a tube having an inlet 
Limitations of claims not explicitly discussed above are considered to be clearly and explicitly met by Shvetsov.
Response to Arguments
Applicant's arguments filed April 14, 2021 have been fully considered but they are not persuasive. 
The applicant argues that Shvetson does not disclose a vacuum tube that is “…flared at the distal end and extends along the sides of the electrode and does not do the same adjacent the body of the device” (Remarks p. 13).
As discussed above, the examiner is relying on the Yeh reference for its teaching of using a flared tube in smoke evacuation apparatus useful in electrosurgical procedures, to collect smoke and debris.  Assertions that Yeh does not teach a flared horn extending above and along two sides of an electrode, or that there is no teaching that the flared section is shaped to accommodate an electrode, are immaterial since Yeh is not being relied upon for these features.  Yeh teaches that such a flared configuration makes it possible to more completely collect smoke and debris (col. 2, 
Once establishing that it would have been obvious to include a flared portion on the distal end of Shvetson’s crescent-shaped tube, it is unclear what distinction the applicant is attempting to make by reciting:
…the vacuum tube does not extend below said electrode, wherein the inlet of the vacuum tube comprises a flared section at the distal end that extends above and along two sides of the electrode, and wherein a proximal end of the vacuum tube adjacent the elongated hollow body does not extend along the two sides of the electrode.



    PNG
    media_image1.png
    628
    760
    media_image1.png
    Greyscale


Applicant’s invention:

    PNG
    media_image2.png
    449
    776
    media_image2.png
    Greyscale


Other than the perspectives offered by the applicant in Figs. 3 and 4 which appear to be substantially identical to Shvetson’s Fig. 1, the disclosure is silent as to this feature.  Lacking any further description that could be used to distinguish one tube/electrode arrangement from the other, one can only assume that the seemingly identical proximal end of the crescent-shaped tube/electrode arrangement of Shvetson can be described in the exact same manner as the crescent-shaped tube/electrode arrangement of the present invention.
In fact, whether or not the applicant has support for reciting definitively that the flared vacuum tube does not extend below the electrode, remains unclear.  The angled perspectives shown in Figures 3 and 4 are insufficient to discriminate one way or the other whether the vacuum tube, comprising a flared end, does or does not extend below the electrode at any point.  The applicant does not show a figure from a head-on perspective or directly from the side where one could definitively prove that such an arrangement is present.  It is noted that the applicant in a previous response filed on below the longitudinal axis of the electrode.  The present specification also discloses embodiments (see for example Figs. 5 and 6) containing a vacuum tube surrounding an electrode (i.e., an upper portion of the tube is above the electrode while a lower portion of the tube is below the electrode).  It is not clear, therefore, whether the flared embodiment’s tube is entirely above the electrode, or if the lower portions of the flare are below the electrode, with the rest of the tube above the electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
June 18, 2021